*245RESOLUCIÓN
El Sr. Juan Camacho Maldonado fue suspendido el 4 de mayo de 2001 del ejercicio de la abogacía por su falta de pago de la cuota anual del Colegio de Abogados. En octubre de 2004, el peticionario presentó una Moción Solicitando Readmisión, en la que informó que había cumplido con su obligación de pagar sus cuotas anuales del Colegio de Abogados. Evaluada dicha solicitud, así como las compare-cencias del Procurador General y del Colegio de Abogados de Puerto Rico, se ordena la reinstalación inmediata del Sr. Juan Camacho Maldonado al ejercicio de la abogacía.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo